IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ULISBAN SHAWN BRYANT,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-2981

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 24, 2014.

An appeal from the Circuit Court for Bradford County.
James P. Nilon, Judge.

Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See Bryson v. State, 42 So. 3d 852 (Fla. 1st DCA 2010).

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.